DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/21 has been entered.
 
Information Disclosure Statement
3.	The following Foreign Patent Document cited in the 10/22/21 Information Disclosure Statement has not been considered for failure to comply with 37 CFR 1.98(a)(2):
CITE NO. 4:  JP S57501216, 1982-07-15, Roger L. Heath 
37 CFR § 1.98(a)(2) requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
No copy of the above-referenced Foreign Patent Document (Japanese Publication) was provided.  As such, this reference has been struck-through on the attached FORM PTO/SB/08a, and not considered.



Allowable Subject Matter
4.    	Claims 1, 2, 11, 13-16, 22-29, 31-33, & 36-48 are allowed.

5.	The following is an Examiner’s statement of reasons for allowance:
	
Independent claim 40 and its dependent claims 11, 13-16, 25, 26, 31-33, 36-39, & 41-43 are allowed for the reasons previously set forth in the 07/09/21 Action, at pg. 20, ¶31.

Independent claim 44 and its dependent claims 1, 2, 22-24, 27-29, & 45-48 are allowed for the reasons previously set forth in the 07/09/21 Action, at pg. 20, ¶32.
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794